FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                            May 25, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 WILLIE EARL CARR,

       Plaintiff - Appellee,
                                                             No. 19-5079
 v.                                                (D.C. No. 4:18-CV-00272-FHM)
                                                             (N.D. Okla.)
 COMMISSIONER, SSA,

       Defendant - Appellant.

 –––––––––––––––––––––––––––––––––––

 KIM L. MINOR,

       Plaintiff - Appellee,
                                                             No. 19-5085
 v.                                                (D.C. No. 4:18-CV-00418-FHM)
                                                             (N.D. Okla.)
 COMMISSIONER, SSA,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, MATHESON, and CARSON, Circuit Judges.
                 _________________________________

      These Social Security disability appeals are here on remand from the United

States Supreme Court. In its opinion, the Court addressed the pivotal issue presented



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
in this case: Do Social Security disability claimants waive Appointments Clause

challenges that they failed to raise in their administrative proceedings?

      In separate claims, Willie Earl Carr and Kim L. Minor (“Appellees”) sought

disability benefits from the Social Security Administration (“SSA”). In each case,

the administrative law judge (“ALJ”) denied the claim, and the agency’s Appeals

Council declined to review.

      In district court, Mr. Carr challenged the SSA’s denial of his claim for

disability benefits. While his district-court case was pending, the Supreme Court

held that Securities and Exchange Commission (“SEC”) ALJs are “inferior officers”

under the Appointments Clause, U.S. Const. art. II, § 2, cl. 2, and therefore must be

appointed by the President, a court, or the head of the agency, Lucia v. S.E.C., 138 S.

Ct. 2044, 2049 (2018). Shortly after, Ms. Minor also sued in district court

challenging the denial of benefits in her case.

      In response to Lucia, the SSA Commissioner (“Commissioner”) appointed the

SSA’s ALJs.1 The Commissioner did so “[t]o address any Appointments Clause

questions” Lucia posed. Effect of the Decision in Lucia v. Securities and Exchange

Commission (SEC) On Cases Pending at the Appeals Council, 84 Fed. Reg. 9582,

9583 (Mar. 15, 2019). After the Commissioner’s action, Mr. Carr and Ms. Minor

each filed a supplemental brief, asserting for the first time that the ALJs who had



      1
         The SEC had only five ALJs when Lucia was decided. See Lucia, 138 S. Ct.
at 2049. The SSA has approximately 1,600. See SSA, FY 2021 Congressional
Justification, 187-89 (2020), https://perma.cc/M3EJ-ZE23.
                                           2
rejected their claims had not been properly appointed under the Appointments

Clause.

      After holding that Mr. Carr and Ms. Minor did not waive their Appointments

Clause challenges by failing to raise them in their SSA proceedings, the district court

vacated the SSA decisions and remanded for new hearings before constitutionally

appointed ALJs. Willie Earl C. v. Saul, No. 18-CV-272-FHM, 2019 WL 2613819, at

*5 (N.D. Okla. June 26, 2019); Kim L. M. v. Saul, No. 18-CV-418-FHM, 2019 WL

3318112, at *6 (N.D. Okla. July 24, 2019). On appeal, this court reversed after

determining that Appellees waived their Appointments Clause challenges by failing

to exhaust them before the SSA. Carr v. Commissioner, 961 F.3d 1267, 1273 (10th

Cir. 2021).

      On June 29, 2020, Mr. Carr and Ms. Minor filed a petition for writ of certiorari

in the United States Supreme Court. On July 2, 2020, notice of that filing was

docketed in this court and transmitted to the district court. However, because neither

Mr. Carr nor Ms. Minor sought to stay the issuance of this court’s mandate, the

mandate issued on August 7, 2020. On August 17, 2020, the district court issued new

judgments affirming the SSA’s decisions in Mr. Carr’s and Ms. Minor’s cases.

      Subsequently, the Supreme Court granted certiorari and reversed our judgment

after holding that Appellees did not forfeit their Appointments Clause challenges by

failing to make them first to their respective ALJs. Carr, et al. v. Saul, 141 S. Ct.

1352, 1356 (2021). Accordingly, these matters are remanded to the district court for

further proceedings consistent with the Supreme Court’s opinion in Carr.

                                            3
The mandate shall issue forthwith.


                                     Entered for the Court


                                     Per Curiam




                                     4